Citation Nr: 0714405	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident to include as secondary to service connected 
diabetes mellitus.

2.  Entitlement to service connection for a heart disorder to 
include as secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for hypertension to 
include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 until May 
1971.  

This appeal arises from a September 2002 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs.  


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that the 
veteran's cerebrovascular accident was not present during 
military service or within one year of separation from 
service, and was not related to his service connected 
diabetes mellitus or to Agent Orange exposure.

2.  A preponderance of the evidence demonstrates that the 
veteran's heart disorder was not present during service or 
within one year of separation from service and is not related 
to his service connected diabetes mellitus or to Agent Orange 
exposure.

3.  A preponderance of the evidence demonstrates that the 
veteran's hypertension was not present in service or within 
one year of separation therefrom and is not related to his 
service connected diabetes mellitus or to Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  Cerebrovascular accident was not incurred in or 
aggravated during service, may not be presumed to have been 
incurred therein and is not proximately due to or the result 
of service connected diabetes mellitus..  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) 3.310 (2006). 

2.  Heart disorder was not incurred in or aggravated during 
service, may not be presumed to have been incurred therein 
and is not proximately due to or the result of service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) 3.310 (2006). 

3.  Hypertension was not incurred in or aggravated during 
service, may not be presumed to have been incurred therein 
and is not proximately due to or the result of service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Throughout the course of the appeal, the veteran has asserted 
that he is entitled to service connection for cerebrovascular 
accident, heart disorder, and hypertension on either a direct 
basis, secondary to his service connected diabetes mellitus, 
or due to his exposure to Agent Orange. 

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Certain chronic diseases to include cardiovascular disease, 
hypertension and cerebrovascular hemorrhage may be presumed 
to have been incurred during service if manifested to a 
degree of 10 percent or more within one year of separation 
from service, notwithstanding the absence of any evidence of 
the disease during service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

As for service connection due to Agent Orange, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, certain diseases are service 
connected, even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 41442- 
41449, 61 Fed. Reg. 57586- 57589 (1996). 
    
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records do not contain a 
diagnosis for any of the claimed conditions.  The February 
1971 separation examination noted a normal heart evaluation.

The April 2002 VA examination noted that the veteran suffered 
from two cerebrovascular accidents in 1994, was diagnosed 
with hypertension in 1995, and was diagnosed with diabetes in 
1997.  The examiner noted a 1999 echocardiogram which showed 
normal chamber size, ejection fraction of sixty-four percent 
with normal left ventricle systolic function, and mild left 
ventricular hypertrophy.  The veteran denied having a history 
of myocardial infarction, but the examiner noted several 
treadmill tests performed for atypical chest pain.  The 
veteran noted his last stress test was in 2002 and was within 
normal limits.  He did state that he has been diagnosed with 
an irregular heartbeat for which he was placed on Normodyne.  
The examination showed that the heart had regular rate and 
rhythm with no murmurs, gallops, clicks, or rubs.  In a June 
2002 addendum, the examiner noted that the veteran's 
hypertension and cerebrovascular accidents were most likely 
not due to the diabetes since they both preceded the 
diagnosis of diabetes.  

In May 2005, the veteran underwent an additional VA 
examination.  After reviewing the claim's folder, the 
examiner noted that the veteran suffered from two separate 
incidences of cerebral embolic infarction, one involving the 
left cerebellum and another involving the right temporal 
parietal area.  A complete cardiovascular work-up for 
possible cardiac origin was negative.  Residual symptoms from 
the strokes included intermittent short-term memory loss.  
The examiner stated the following:

Diabetes can cause or worsen heart disease and 
cerebrovascular disease by contributing to 
development of atherosclerosis of the coronary 
and cerebral vessels.  In addition, diabetes 
mellitus has been associated with primary 
myocardial disease or cardiomyopathy.  In this 
case, there is no evidence of either coronary or 
cerebral atherosclerosis or of primary myocardial 
disease.  Therefore, this examiner concludes that 
it is unlikely that the veteran's cerebrovascular 
accidents were caused by his service connected 
diabetes nor is there any evidence of heart 
disease related to diabetes mellitus.  Although 
hypertension and diabetes mellitus frequently 
coexist, the medical literature does not support 
a causal relationship between diabetes mellitus 
and hypertension.  

The Board must note the lapse of many years between the 
veteran's separation from service in 1971 and the first 
treatment for the claimed disorders in the 1990's.  Such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Additionally, there is no medical 
evidence of record suggesting that the veteran's 
cerebrovascular accident, heart disorder, or hypertension is 
causally related to event(s) in service.  Furthermore, the 
May 2005 VA examiner stated that the veteran's claimed 
disorders are not related to his service connected diabetes 
mellitus, and absent evidence to the contrary, the Board is 
not in a position to question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Finally, although the 
veteran was exposed to Agent Orange, neither cerebrovascular 
accident, heart disorder, nor hypertension are not among the 
disorders for which presumptive service connection can be 
awarded for Agent Orange exposure, and there is no medical 
evidence of record linking any of those disorders to his 
exposure to Agent Orange.  
 
The veteran's statements alone are insufficient to establish 
the etiology his claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the medical 
evidence has not attributed either the cerebrovascular 
accident, heart disorder, or hypertension to service, the 
veteran's service connected diabetes mellitus, or to Agent 
Orange exposure, and those disorders are not presumptive 
diseases based on Agent Orange exposure, there is no basis 
upon which service connection for cerebrovascular accident, 
heart disorder, or hypertension can be granted.  Therefore, 
the veteran's claim must be denied.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2003, Mar. 2004, Mar. 2005).  As such, 
VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran 


based on the timing of the notice.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to service connection for a cerebrovascular 
accident is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for hypertension  is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


